Case 1:19-cv-03619-VSB Document 23-1 Filed 06/18/19 Page 1 of 4




               Exhibit A
    Case 1:19-cv-03619-VSB Document 23-1 Filed 06/18/19 Page 2 of 4



                                                                             [CLAIM NO]


IN THE HIGH COURT OF JUSTICE

BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
COMMERCIAL COURT (QBD)

IN THE MATTER OF THE ARBITRATION ACT 1996
IN AN ARBITRATION CLAIM

BETWEEN:




                                           VALE S.A.

                                                                                  Claimant


                                           -   and   -


                                 BSG RESOURCES LIMITED

                                                                                 Defendant



                                       [DRAFT] ORDER




UPON the application of the Claimant without notice to the Defendant by way of Arbitration
Claim Form issued on [DATE]

AND UPON READING the first witness statement of Jonathan Patrick Knox Kelly dated
[DATE]

AND UPON READING the Final Award of the arbitrators Sir David A.R. Williams, QC, Dr
Michael Hwang, SC and Professor Filip De Ly dated 4 April 2019 (the “Award”)


IT IS ORDERED AND DECLARED THAT:

   1. The Claimant has permission under section 66(1) of the Arbitration Act 1996 to
      enforce the Award in the same manner as a judgment or order of the High Court to the
      same effect, excluding the post-award interest awarded on the costs of the arbitration
      in the Award pending the correction of the currency of the rate of interest awarded on
      the costs of the arbitration.
   Case 1:19-cv-03619-VSB Document 23-1 Filed 06/18/19 Page 3 of 4



  2. Permission having been granted under section 66(1) as aforesaid, the Claimant may
     later request that judgment be entered in terms of the Award under section 66(2) of
     the Arbitration Act 1996.

  3. The Defendant has the right, pursuant to CPR 62.18(9)(a), within 14 days after service
     of this Order to apply to set it aside.

  4. Pursuant to the provisions of CPR 62.18(9)(b), the Award must not be enforced until
     after the end of the 14-day period referred to in paragraph 3 above, or if an application
     is made by the Defendant within that period to set aside this Order, until after that
     application has been finally disposed of.

  5. The Defendant shall pay the Claimant’s costs of the Application and, in the event that
     judgment is in due course entered by the Claimant in terms of the Award pursuant to
     section 66(2) of the Arbitration Act 1996, the costs of entering such judgment.



DATED [●] 2019




                                               2
Case 1:19-cv-03619-VSB Document 23-1 Filed 06/18/19 Page 4 of 4



                                                         [Claim No]

                       IN THE HIGH COURT OF JUSTICE

                       BUSINESS AND PROPERTY COURTS OF
                       ENGLAND AND WALES
                       COMMERCIAL COURT (QBD)

                       IN THE MATTER OF THE ARBITRATION
                       ACT 1996
                       IN AN ARBITRATION CLAIM

                       BETWEEN:


                                        VALE S.A.

                                                      Claimant


                                         - AND –



                             BSG RESOURCES LIMITED

                                                      Defendant




                                     [DRAFT] ORDER




                       Cleary Gottlieb Steen & Hamilton LLP
                       2 London Wall Place
                       London
                       EC2Y 5AU
                       Tel: 020 7614 2200
                       Fax: 020 7600 1698
                       Solicitors for the Claimant




                                 3
